DETAILED ACTION
	This office action is in response to the preliminary claim amendment filed on March 25, 2022.  Claims 2-21 have been added (original claim 1 has been canceled) and are presented for review, with claims 2, 14, and 21 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 23, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (nine (9) pages) were received on December 1, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification must include the most-recent US PTO data.  For example, the patent number from the parent application ‘483 should be updated (11,194,092 B2).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hipwell, Jr. et al. U.S.P. No. 9,576,595 B1.
Hipwell, Jr. et al. U.S.P. No. 9,576,595 B1 teaches (ABS; Figs. 6A-6C, 20; corresponding text, in particular see column 2, lines 41-59; column 4, lines 21-44; column 5, line 10 through column 11, line 20; Claims) a method comprising: bonding a chip 402 to a platform 412, wherein the chip has a side (either right side or left side of 402 in Figs. 6A-6C) which can be defined (before the bonding occurs) by a cleaved or diced facet (see column 2, lines 41-59 which indicates that the commonly formed element such as 402 would be created with cleaved facets; element 402 before being bonded in the pit (Fig. 6A) would have been created via a cutting / cleaving / dicing process); and etching an etched facet 510 to form a recess in the side (at 414 a recessed etched facet occurs; Figs. 6B-6C), after bonding the chip to the platform, wherein the etched facet is positioned to intersect an optical path of light passing through the chip (column 4, lines 21-44; column 5, lines 10-21; column 6, lines 10-20), which clearly, fully meets Applicant’s claimed method step limitations of broadest independent claim 14.  
Regarding claim 15, the etched facet (at 510) is substantially parallel to the cleaved or diced (end) facet of the element 402 (Fig. 6C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hipwell, Jr. et al. U.S.P. No. 9,576,595 B1.
Regarding independent claim 1, Hipwell, Jr. et al. U.S.P. No. 9,576,595 B1 teaches (ABS; Figs. 6A-6C, 20; corresponding text, in particular see column 2, lines 41-59; column 4, lines 21-44; column 5, line 10 through column 11, line 20; Claims) a method comprising: providing a platform 412 (see also platform / substrate feature in Fig. 20), wherein a pit (negative space) in the platform is defined at least in part by a sidewall and base (see Figs. 6A-6C); bonding a chip 402 within the pit, wherein the chip has a side (either right side or left side of 402 in Figs. 6A-6C) which can be defined (before the bonding occurs) by a cleaved or diced facet (see column 2, lines 41-59 which indicates that the commonly formed element such as 402 would be created with cleaved facets; element 402 before being bonded in the pit (Fig. 6A) would have been created via a cutting / cleaving / dicing process); and etching a facet 510 in the cleaved or diced facet of the chip to form an etched facet, defining a part of a recess in the side of the chip (at 414 a recessed etched facet occurs; Figs. 6B-6C), after bonding the chip to the platform (column 4, lines 21-44; column 5, lines 10-21; column 6, lines 10-20). 
	Regarding independent method claim 2, there is no express and exact teaching in Hipwell that the platform is “silicon.”  Hipwell is silent to this material, although in Fig. 20 it may be presumed that silicon is likely semiconductor element that is chosen for the platform to have a trench/pit.  However, one having ordinary skill in the art at the time of the effective filing date would have recognized using “silicon” as a material for the platform or substrate, as an obvious design choice and selection of material for the substrate / platform.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The material “silicon” is ubiquitous in the art, and one having common skill would have recognized choosing this material and applying it without any undue burden or experimentation.  KSR.  For these reasons, independent method claim 2 is found obvious over Hipwell Jr ‘595, standing alone.
Regarding claims 11-12, the etched facet 510 (from 414) is located at a predetermined distance from the sidewall, and oriented at a predetermined angle (which is parallel or perpendicular, depending on frame-of-reference).  Accordingly, all features of claims 11-12 are found obvious over Hipwell Jr. ‘595.
 
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. US 2014/0348461 A1, further in view of Hipwell, Jr. et al U.S.P. No. 9,576,595 B1 and Krasulick et al. US 2015/0098676 A1.
Regarding independent method claims 2, 14, and 21, Budd et al. US 2014/0348461 A1 teaches (ABS; Figs. 2C, 3A, 3E, 4A-4D, 5A-5E, 6A-6C; corresponding text, in particular see paragraphs [0040] – [0049]; Claims) a method comprising: providing a platform (Figs. 5A-5E, for example), wherein a pit in the platform (negative space) is defined at least in part by a sidewall and a base; bonding (“bonding”, para [0024], [0034], etc. when “packaging/bonding) a chip 510 within the pit, wherein the chip comprises a side defined in part by a cleaved or diced facet (as in Figs. 5A-5D); and having a further etched facet as an example of the chip which defined a recess in the side of the chip (in Fig. 5E, recess at 523).
Regarding independent method claim 2, Budd ‘461 does not expressly teach that the platform is “silicon.”  However, Budd ‘461 teaches (para [0033]) examples of planar lightwave circuits that use silica and other semiconductors.  One having ordinary skill in the art at the time of the effective filing date would have recognized using “silicon” as a selectable material as an obvious design choice.  Silicon is ubiquitous in semiconductor optical waveguide fabrication and is known for its effective refractive index properties.  For these reasons, using “silicon” as the chosen material would have been obvious to such a normally skilled artisan, and not required undue burden or experimentation to implement.  KSR v. Teleflex, 127 S.Ct. 1727 (2007).  
	Further regarding independent method claim 2, Budd ‘461 does not expressly teach the method step in which the facet is etched after bonding the chip to the pit of the platform, to define such recess in the side of the chip.
	However, prior art references such as Hipwell, Jr. et al U.S.P. No. 9,576,595 B1 and Krasulick et al. US 2015/0098676 A1 teach attached a chip to a platform (or a pit in a platform), and then after bonding such chip, applying a etching step to create designs effective in the photolithography process.  See Hipwell Jr. ‘595 teaches (ABS; Figs. 6A-6C, 20; corresponding text, in particular see column 2, lines 41-59; column 4, lines 21-44; column 5, line 10 through column 11, line 20) features in which a facet of a chip is etched after the chip is bonded to a platform (noting (column 4, lines 21-44; column 5, lines 10-21; column 6, lines 10-20).  Krasulick et al. US 2015/0098676 A1 also teaches similar method steps in which etching occurs after a chip is bonded to a substrate, and further teaches some of the advantages in paragraphs [0013] and [0097] in which why one having ordinary skill at the time of the effective filing of the current application would choose to use etching photolithography steps after bonding.  
Since Budd ‘461 and Hipwell ‘595 / Krasulick ‘676 are all from the same field of endeavor, the purposes and steps of etching as disclosed by Hipwell and Krasulick would have been recognized in the pertinent art of Budd ‘461.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Hipwell and Krasulick, to use etching photolithography steps after bonding a chip to a platform/substrate, in the device of Budd ‘461, for the purposes and motivations of improving the etching features of the chip as implied by Hipwell’s method and clearly outlined by Krasulick (at least in para [0097].  For these reasons, independent claim 2 is found obvious over Budd ‘461 and further in view of Hipwell/Krasulick.  KSR.
	Regarding independent method claim 14, the same reasoning and logic applies as in claim 2.  Claim 14 is broader than claim 2 and thus the same rejection is presented with Budd ‘461 and further in view of Hipwell/Krasulick.  
	Regarding independent claim 21, having the etching steps after bonding, with a 1st and 2nd waveguide being etched as well as the facet (after bonding occurs), would have been obvious for the same rationale and logic as in claim 2 above.  For these reasons, the combined method steps of claim 21 are found obvious over Budd ‘461 and further in view of Hipwell/Krasulick.  KSR.  
	Regarding dependent claims 3-13 and 15-20, the combined prior art of Budd ‘461 and further in view of Hipwell/Krasulick either clearly teaches, or makes reasonably obvious, all method steps and resultant structure that is formed by such methods.  There is no particular structure, as a whole and as arranged, that serves to distinguish from the Budd ‘461 structure when considering the particular features of Hipwell/Krasulick for the etching processes to be conducted after bonding a chip to a platform / substrate.  KSR.  For these reasons, all dependent claims 2-13 and 15-20 are found obvious over Budd ‘461 and further in view of Hipwell/Krasulick.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant is invited to make substantial method step amendments to independent claims 2, 14, and 21 in response to this office action.  Please note that claim 14 is the broadest independent claim, followed by claim 2, and then claim 21 (narrowest independent claim).  The breadth of claim 14 is duly noted, and noting that Hipwell Jr. ‘595 clearly anticipates such claim breadth under 35 U.S.C. 102(a)(1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 10, 2022